Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Kim (2005/0020946) discloses a treatment unit (Fig. 2) comprising: a treatment part (massage member 24, Fig. 1) including a treatment element (massage bumps 42, Fig. 1); a first drive unit including a first motor (first motor 38, Fig. 1), and a second drive unit including a second motor (second motor 48 and lifter 20, Fig. 1), including an eccentric cam (cam 21, Fig. 6C; see lines 11-20 of [0028], to implement the vertical reciprocation, the lifter 20 may utilize a cam-motor application with cam 21), wherein one of the first drive unit and the second drive unit is connected to the treatment part (the first drive unit 38 is operably connected to the treatment part because it drives gear shaft 34, Fig. 1; see the last two sentences of [0023]), and the other one of the first drive unit and the second drive unit (the second drive unit) is connected to the one of the first drive unit and the second drive unit (the second drive unit is “connected to” the first drive unit because the second drive unit controls the vertical reciprocation of the lifter 20, and the first drive unit 38 is mounted on the top surface of the lifter 20, at the top portion 26 of the massage member 24, see Fig. 1).  
Kiaki et al. (JP H07323052 A) discloses a related massage device (Fig. 2) for a backrest (Fig. 7), with a first drive unit (electric motor(s) 4-6, shafts 1-3, and swash plate cams 7a, 7b, Figs. 1-4) that includes a swash plate eccentric cam (swash plate cams 7a, 7b, Figs. 1-2; see page 3, lines 16-18 of [0008] of the translated document: “The first shaft 1 is provided with two swash plate cams 7a and 7b, and when the first shaft 1 rotates, the swash plate cams 7a and 7b 7b is configured to swing”). The first drive unit is connected to a treatment part (swash plate cams 7a, 7b, are connected to arms 8a, 8b, Fig. 1-2), and ultimately provides variety of massage functions (see page 3, lines 26-33 of [0008] on page 3 of the translated document; see also Fig. 3, the eccentric swash plate cams 7a, 7b, provide a back-and-forth massage via rollers 15a, 15b and the arms 8a, 8b are also able to be driven to provide a beating motion. When shafts 1 and 2 rotate together, an elliptical or wavy massage is provided). The massager provides advantages of being multi-functional (via selective massage functions on controller 37, such as kneading operation buttons 22-23, tapping operation button 24, composite operation 25, see Fig. 8), highly reliable, light weight, and capable of withstanding mechanical shock (see para. [0004] on page 2 of the translated document).
Inada (JP 2012-120549 A) discloses a related shoulder massage device that has an eccentric cam (17a, Fig. 7) to oscillate a treatment unit back and forth (Fig. 5). 
However, none of the prior art of record teaches, discloses, or fairly suggests a treatment unit wherein the first drive unit is connected to the treatment unit part via the swash plate eccentric cam, and the second drive unit is connected to the first drive unit via the eccentric cam of the second drive unit, and the first shaft and the second drive shaft are in parallel. Therefore, claims 1-12 have been found allowable, since any conclusion of obviousness would be based on improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morita (JP 2012-10854 A) discloses a related shoulder massage treatment unit with a first drive unit having a first motor and at least one eccentric cam to provide oscillating massage. Morita (JP H09299432 A) discloses a related shoulder massage treatment unit with a first drive unit having a first motor, and the massage device has at least two parallel shafts. Morita (JP 2012-157480) discloses a related shoulder massage treatment unit with a first drive unit having a first motor and at least one eccentric cam to provide oscillating massage. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785